Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Coleman appeals the district court’s order and judgment accepting the recommendation of the magistrate judge and dismissing his complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Coleman v. North Carolina, No. 2:15-cv-00035-D, 2016 WL 3640614 (E.D.N.C. June 29, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED